DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive.  

On page 12-13 of the remark, applicant argued: 
“Consequently, Jiang does not teach or suggest "receiving input defining a target environment of the service, wherein implementation of the target environment of the service  .  .  .  the at least part of the service from client-managed resources to the network resources, wherein the client-managed resources comprise on-premises resources," "accessing onboarding information stored in a database to identify one or more tasks to onboard the at least part of the service from the client-managed resources to the network resources," and "causing execution of the one or more tasks to onboard the at least part of the service from the client-managed resources to the network resources," as recited in the claims (with emphasis added).”  

The examiner disagrees.  Applicant appears to have a narrow claim construct.  A client managed resource can be any resource under management/used of client.  Some resources exists in order to have client’s requests.  Furthermore, an accessing step exists in order for SODA Daemon to download the service image from the location specified by the ASP.  Similarly, a causing step exists in order to bootstrap the virtual service node.  
 
.  
 
Allowable Subject Matter
Claims 2-6, 8, 11-15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., SODA: a Service-On-Demand Architecture for Application Service 

As per claim 1, Jiang teaches: 

A system comprising: 
one or more processors; and 
a memory having computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the system to set up at least part of a service on network resources that are operated and managed by a service provider by: 
receiving input defining a target environment of the service, wherein implementation of the target environment of the service requires onboarding of the at least part of the service from client-managed resources to the network resources, wherein the client-managed resources comprise resources (Jiang, , 3.3  SODA Daemon, Fig 1— some resources exists in order to have clients requests); 
accessing onboarding information stored in a database to identify one or more tasks to onboard the at least part of the service from the client- managed resources to the network resources  (Jiang, 3.3  SODA Daemon, Fig 1— an accessing step exists in order for SODA Daemon to download the service image from the location specified by the ASP); and 
causing execution of the one or more tasks to onboard the at least part of the service from the client-managed resources to the network resources (Jiang, 3.3  SODA Daemon, Fig 1—a causing step exists in order to bootstrap the virtual service node).

Jiang does not expressly teach: 
wherein the resources are on-premises resources.  

However, AAPA discloses: 
wherein the resources are on-premises resources (AAPA, [0002]).  

Both AAPA and Jiang pertain to the art of compute service creation. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use on-premise resources because it is common for clients to set up and manage the company's own on-premises servers (AAPA, [0002]).  

As per claim 10, see rejection on claim 1. 

As per claim 19, see rejection on claim 1. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/AAPA as applied to claims above, and further in view of Gracia et. al. (US2017/0060633) (hereinafter Gracia).

As per claim 9, Jiang/AAPA teaches: 
The system of claim 1 (see rejection on claim 1).

Jiang/AAPA does not expressly teach:
wherein the onboarding information comprises a state diagram that models dependencies between individual tasks in the one or more tasks.


However, Gracia discloses: 
wherein the onboarding information comprises a state diagram that models dependencies between individual tasks in the one or more tasks (Gracia, [0048]).

Both Gracia and Jiang/AAPA pertain to the art of compute task execution. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dependency graph because using graphs to model sequences is a common way of conveying information.  A PHOSITA would thus know to use Gracia’s method to model sequences.

. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE SUN/Primary Examiner, Art Unit 2196